                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION

NANCY STINER,
                                                     CV-19-63-BU-BMM
             Plaintiff,

vs.
                                             ORDER OF DISMISSAL WITH
SAFECO INSURANCE COMPANY                           PREJUDICE
OF ILLINIOIS,

             Defendant.


      Pursuant to the Stipulation for Dismissal with Prejudice (Doc. 15) entered

jointly by the parties;

      IT IS HEREBY ORDERED that this action is dismissed with prejudice with

the parties to bear their own costs and attorneys’ fees.

      DATED this 14th day of April, 2020.
